DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action responds to the Request for Continued Examination (RCE) dated 03/30/2022 and submitted by the Representative for the Applicant (Applicant).
Claims 1 and 13 have been amended, claims 4 and 14-15 have been canceled, and no claims added.
Claims 1-3, 5-13 and 16-22 are submitted for examination.
Claims 1-3, 5-13 and 16-22 are currently pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.

Response to Arguments
Applicant’s remark, filed on March 03, 2022, has claims 1 and 13 amended, claims 4 and 14-15 cancelled and all other claims previously presented. Among the amended claims, claims 1 and 13 are independent ones, and thus, the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on March 03, 2022 at pages 7-12, asserts, “the rejection is respectfully traversed. Assuming, arguendo, that the combination can be made, the Applicant respectfully submits that combination does not reach the limitations as called for in amended claim 1. In summary, Kim teaches the communication of network information between elements within a LAN that requires authentication by the user, often using the access device 108, also located within the LAN 900. Therefore, the Applicant respectfully submits that Kim does not teach, among other things, "generating a set of instructions, at the controller module remote from the LAN" and "transmitting, from the controller module remote from the LAN, the generated set of instructions to the second appliance via the Internet to the LAN, wherein the set of instructions are adapted to instruct the second appliance associated with the verified user data to communicate directly with the first appliance and to transmit the authorization data from the second appliance to the first appliance, wherein the set of instructions include the identifying data of the first appliance, and whereby the first appliance communicates with the LAN by way of the authorization data.” In summary, Kirkby teaches the communication of network information between the client device 604 and the electronic device 602. Therefore, the Applicant respectfully submits that Kirkby does not teach, among other things, "generating a set of instructions, at the controller module remote from the LAN" and "transmitting, from the controller module remote from the LAN, the generated set of instructions to the second appliance via the Internet to the LAN, wherein the set of instructions are adapted to instruct the second appliance associated with the verified user data to communicate directly with the first appliance and to transmit the authorization data from the second appliance to the first appliance, wherein the set of instructions include the identifying data of the first appliance, and whereby the first appliance communicates with the LAN by way of the authorization data.” The Applicant respectfully submits that Logue does not teach, among other things, "verifying, by the controller module remote from the LAN, the user data is associated with a second appliance authorized to communicate with the LAN by way of authorization data," "generating a set of instructions, at the controller module remote from the LAN" and "transmitting, from the controller module remote from the LAN, the generated set of instructions to the second appliance via the Internet to the LAN, wherein the set of instructions are adapted to instruct the second appliance associated with the verified user data to communicate directly with the first appliance and to transmit the authorization data from the second appliance to the first appliance, wherein the set of instructions include the identifying data of the first appliance, and whereby the first appliance communicates with the LAN by way of the authorization data.” Kim, Kirkby, and Logue individually or in combination do not reach the method for authorizing a first appliance adapted to perform a cycle of operation on an article to communicate with a local area network (LAN), as taught by amended claim 1. Therefore, the Applicant requests withdrawal of the rejection of amended claim 1.”
Applicant's arguments have been fully considered, and they are found persuasive. Thus, the amendment necessitates a new ground of rejection. However, a newly identified prior-art reference by Shen (US 2018/0132290) has been applied to address the amended feature limitations.  Specifically, Shen discloses a method for automatic pairing a first device and a second device. The method consist of: first, a user account associated with the first device is stored; second, an association request for associating the second device with the user account is received by the server; and finally, the server transmits a to the second device first security configuration parameter of the first device is transmitted and a second security configuration parameter of the second device is transmitted to the first device (for examination purposes, examiner submits that Shen’s first device is the claimed second appliance and Shen’s second device is the claimed first appliance).  Figure 3 shows, in detail, the steps for pairing a second device (i.e. first appliance) into a local network (See Parags. [0025-0028] for more details).  Therefore, Shen discloses the limitations “generating a set of instructions, at the controller module remote from the LAN and transmitting, from the controller module remote from the LAN, the generated set of instruction to the second appliance via the internet to the LAN…” (See rejection below).  Thus, Examiner respectfully submits that the new combination of Kim, Shen and Kirkby teaches the claimed features of amended claim 1 and would render the pending independent claim 1 obvious.
Applicant further recites similar remarks as listed above for independent claim 13. Please see response for Applicant’s remarks above in item 9 as how the new combination of the prior-art references by Kim, Shen and Kirkby would render the claimed limitations obvious.
Applicant further recites similar remarks as listed above for dependent claims, 2-3, 5-12 and 16-22. Please see response for remarks above in items 9 and 10, which address how the new combination of prior-art references by Kim, Shen and Kirkby would render the claimed limitations obvious.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: controller module in claims 13 and 20 and communications module in claims 18 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification paragraph [0009], the “controller module” can include at least one processor and memory, and the “communications module” is interfaces adapted to perform communication using the Bluetooth, Wi-Fi, Universal Serial Bus (USB), Ethernet, or another known wired or wireless communication methods, transmission standards, according to paragraph [0013].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim
limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed
function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6, 10, 12-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,451,462) hereinafter Kim in view of Shen (US 2018/0132290) and further in view of Kirkby et al. (US 10,262,210) hereinafter Kirkby.
As per Claim 1, Kim teaches a method for authorizing a first appliance adapted to perform a cycle of operation on an article to communicate with a local area network (LAN) (Kim, Col. 25, lines 18 – 22; “FIG. 9 illustrates an example of a local area network 900 including a gateway and a network device connected to three new network devices, according to embodiments of the present invention. FIG. 9 also illustrates an access device 108 in communication with network device 304.”), the method comprising: 
[receiving, at a controller module remote from the LAN, identifying data of the first appliance and user data, wherein the identifying data of the first appliance and the user data is provided by a mobile device]; 
[verifying, by the controller module remote from the LAN, the user data is associated with a second appliance] authorized to communicate with the LAN by way of authorization data (Kim, Col. 38, lines 63 to Col. 39, line 8; “The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices).” Examiner submits that the existing network device provides the network credential to the new network device in order to the new network device to join the network and communicate with other devices.);
[generating a set of instructions, at the controller module remote from the LAN]; 
[transmitting, from the controller module remote from the LAN, the generated set of instruction to the second appliance via the internet to the LAN], wherein the set of instructions are adapted to instruct the second appliance associated with the verified user data to communicate directly with the first appliance and to transmit the authorization data from the second appliance to the first appliance, wherein the set of instructions include the identifying data of the first appliance (Kim, Col. 38, lines 63 to Col. 39, line 8; “The access device may transmit such a response/input to a gateway on the network or to an existing network device on the network. The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices).” Examiner submits that the communication to the existing network device including the command (i.e., set of instructions), which must include the identifying data of the first appliance (i.e., a new network device) in order to allow the existing network device to send the network credential to the new network device for joining the network and communicating with other devices.), and whereby the first appliance communicates with the LAN by way of the authorization data (Kim, Col. 38, lines 63 to Col. 39, line 8; “The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices).” Examiner submits that the existing network device provides the network credential to the new network device in order to the new network device to join the network and communicate with other devices.); and
[receiving, at the controller module remote from the LAN, a set of communications from the first appliance], wherein the set of communications arrives by way of authorized communications of the LAN (Kim, Col. 38, lines 63 to Col. 39, line 8; “The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices).” Examiner submits that the existing network device provides the network credential to the new network device in order to the new network device to join the network and communicate with other devices.).
Kim does not expressly teach:
receiving, at a controller module remote from the LAN, identifying data of the first appliance and user data, …;
verifying, by the controller module remote from the LAN, the user data is associated with a second appliance authorized to …;
generating a set of instructions, at the controller module remote from the LAN;
transmitting, from the controller module remote from the LAN, the generated set of instruction to the second appliance via the internet to the LAN, …
receiving, at the controller module remote from the LAN, a set of communications from the first appliance, …
However, Shen teaches:
receiving, at a controller module remote from the LAN (Shen, Parag. [0028]; “The server 2 can be realized by a cloud server, which can be connected to the first device 31 and the second device 32 through the Internet.”), identifying data of the first appliance and user data (Shen, Parag. [0017]; “The server 2 includes a memory 200 and a communication circuit 201. The memory 200 stores the user account associating with the first device 31. The communication circuit 201 is electrically coupled to the memory 200. The communication circuit 201 is for receiving an association request for associating the second device 32 with the user account.” … Parag. [0021]; “The first security configuration parameter is at least one parameter of the first device 31 that allows another device to interact with the first device 31 in a secured manner. For example, the first security configuration parameter may include one or more of the following information of the first device 31: a device account access parameter (such as the account or the password used for login), a device public cryptographic key (used for encryption and decryption during data transmission), a communication protocol parameter, such as MQTT, (used for enabling secure communication with the first device 31 through the MQTT protocol securely) , and a device automation rule (such as the activation condition of the first device 31). Similarly, the second security configuration parameter may include at least one of the above information of the second device 32.” Examiner submits that the first device 31 corresponds to the claimed second appliance and the second device 32 corresponds to the claimed first appliance.), wherein the identifying data of the first appliance and the user data is provided by a mobile device (Shen, Parag. [0018]; “after the first device 31 has successfully paired with a wireless communication device 41, the wireless communication device 41 informs the successful pairing message to the server 2, and the server 2 accordingly associates the first device 31 with the user account, such that the user can login the user account to control the first device 31 via the wireless communication device 41. For example, the wireless communication device 41 could be a mobile phone, a tablet computer, a desktop or laptop PC, or a voice - controlled device.” … Parag. [0021]; “The first security configuration parameter is at least one parameter of the first device 31 that allows another device to interact with the first device 31 in a secured manner. For example, the first security configuration parameter may include one or more of the following information of the first device 31: a device account access parameter (such as the account or the password used for login), a device public cryptographic key (used for encryption and decryption during data transmission), a communication protocol parameter, such as MQTT, (used for enabling secure communication with the first device 31 through the MQTT protocol securely) , and a device automation rule (such as the activation condition of the first device 31). Similarly, the second security configuration parameter may include at least one of the above information of the second device 32.);
verifying, by the controller module remote from the LAN, the user data is associated with a second appliance authorized to communicate (Shen, Parag. [0019]; “In step S102, the communication circuit 201 may receive an association request for associating the second device 32 with the same user account of the user. Meanwhile, the server 2 knows that both the first device 31 and the second device 32 are associated with the same user account. For example, a judgment is performed by a microprocessor of the communication circuit 201, so as to decide that the first device 31 and the second device 32 should be paired together automatically, in order to operate collaboratively.” … Parag. [0028]; “the first device 31 and the second device 32 can communicate with each other through a local network (such as ZigBee , Z-Wave, Wi-Fi, Bluetooth, or DECT ULE network) instead of the Internet. Thus, the first device 31 and the second device 32 can operate collaboratively without going through the Internet or the cloud.”) …;
generating a set of instructions, at the controller module remote from the LAN (Shen, Parag. [0019]; “In step S102, the communication circuit 201 may receive an association request for associating the second device 32 with the same user account of the user.” … Parag. [0020]; “In steps S104 and S106, the security configuration parameters (i.e. instructions) can be transmitted to the first device 31 and the second device 32 from the server 2 via a wired network or a wireless network.” Examiner submits that the generating step is implicit in the process starting with the request and finishing by transmitting the instructions.);
transmitting, from the controller module remote from the LAN, the generated set of instruction to the second appliance via the internet to the LAN (Shen, Parag. [0020]; “In step S104, the first security configuration parameter of the first device 31 is transmitted to the second device 32 by the communication circuit 201 of the server 2. In step S106, the second security configuration parameter of the second device 32 is transmitted to the first device 31 by the communication circuit 201 of the server 2. In steps S104 and S106, the security configuration parameters can be transmitted to the first device 31 and the second device 32 from the server 2 via a wired network or a wireless network.” … Parag. [0021]; “For example, the first security configuration parameter may include one or more of the following information of the first device 31: a device account access parameter (such as the account or the password used for login), a device public cryptographic key (used for encryption and decryption during data transmission), a communication protocol parameter, such as MQTT, ( used for enabling secure communication with the first device 31 through the MQTT protocol securely), and a device automation rule (such as the activation condition of the first device 31). Similarly, the second security configuration parameter may include at least one of the above information of the second device 32.”)…
Kim and Shen are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shen’s system with Kim’s system, with a motivation to provide an automatic pairing method and a server for collaborating multiple devices through the automatic pairing method performed by the server, including a user account associated with the first device and associating the second device with the user account (Shen, Parag. [0004-0005]).
The combination of Kim and Shen does not expressly teach:
receiving, at the controller module remote from the LAN, a set of communications from the first appliance, …
However, Kirkby teaches:
receiving, at the controller module remote from the LAN, a set of communications from the first appliance (Kirkby, Col. 22, lines 35-44; “Once the electronic device 602 has recovered the network credentials, it uses the network credentials to communicate (762 and 794) with the server system 606 via the preferred secure network, independently of the client device. As shown in FIG. 8G, in some implementations, a provisioning interface 870 is displayed at client device to notify the user that the electronic device 602 has been successfully connected to the server system 606 via a secure network. In some implementations, the preferred secure network is a secure wireless network.”), …
Kim, Shen and Kirkby are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kirkby’s system with Kim-Shen system, with a motivation to provide methods and systems for provisioning an electronic device by associating a user account with the electronic device and establishing a secure network connection for the electronic device (Kirkby, Col. 1, lines 31-35).

As per Claim 2, the combination of Kim, Shen and Kirkby teaches the method of claim 1. Kim teaches the method further comprising generating a confirmation message by the controller module that the first appliance is authorized to communicate with the LAN (Kim, Col. 26, line 25-30; “Upon selecting one or more new network devices 608, 610 and 612 to authenticate, access device 108 may transmit one or more communications or responses to the queries/requests from network device 304 indicating which of new network devices 608, 610 and 612 have been authenticated to join the network.”), and
In addition, Kirkby teaches transmitting the confirmation message to a user (Kirkby, Col. 22, lines 38-44; “As shown in FIG. 8G, in some implementations, a provisioning interface 870 is displayed at client device to notify the user that the electronic device 602 has been successfully connected to the server system 606 via a secure network. In some implementations, the preferred secure network is a secure wireless network.”).

As per Claim 6, the combination of Kim, Shen and Kirkby teaches the method of claim 1. Kim teaches the method further comprising generating a confirmation message by the controller module that the first appliance is authorized to communicate with the LAN (Kim, Col. 26, line 25-30; “Upon selecting one or more new network devices 608, 610 and 612 to authenticate, access device 108 may transmit one or more communications or responses to the queries/requests from network device 304 indicating which of new network devices 608, 610 and 612 have been authenticated to join the network”), and
In addition, Kirkby teaches transmitting the confirmation message to a user by way of the mobile device (Kirkby, Col. 22, lines 38-44; “As shown in FIG. 8G, in some implementations, a provisioning interface 870 is displayed at client device to notify the user that the electronic device 602 has been successfully connected to the server system 606 via a secure network. In some implementations, the preferred secure network is a secure wireless network.”).

As per Claim 10, the combination of Kim, Shen and Kirkby teaches: the method of claim 1. Kim further teaches: wherein the identifying data of the first appliance includes data related to at least one of wireless signal service set identifier (SSID) of the first appliance or a media access control (MAC) address of the first appliance (Kim, Cols. 24 – 25, lines 65 – 7; “network device 304 may communicate with new network devices 608, 610 and 612 (e.g. via their setup access points). For example, as noted, network device 304 may transmit a request/query to new network devices 608, 610 and 612 to obtain identification information from new network devices 608, 610 and 612. Identification information may include any information/data that identifies the network device, such as the network device's SSID, MAC address, serial number, defining characteristic or functionality, among others.”).

As per Claim 12, the combination of Kim, Shen and Kirkby teaches: the method of claim 1. Kim further teaches wherein the LAN is a wireless network (Kim, Col 8, lines 57-59; “The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network.”) and the authorization data includes at least a wireless network name of the wireless network (Kim, Col. 6, lines 18 – 21; “The credentials may include a service set identification (SSID) of the home local area network, a media access control (MAC) address of the gateway, and/or the like.”).

As per Claim 13, Kim further teaches a communication system comprising: 
a first appliance configured to perform a cycle of operation on an article and having a communications module (Kim, Col. 25, lines 18 – 22; “FIG. 9 illustrates an example of a local area network 900 including a gateway and a network device connected to three new network devices, according to embodiments of the present invention. FIG. 9 also illustrates an access device 108 in communication with network device 304”. … Fig. 24 and Col. 43, lines 57-61; “The CPU/Radio 2418 may further perform all communications functions in order to allow the network device 2200 to communicate with other network devices, one or more gateways, a cloud network, and/or one or more access devices”); 
a second appliance in authorized communication with a local area network (LAN) and within range of the first appliance (Kim, Col. 35, lines 49-53; “each existing network device may be in closest proximity to one of the new network devices and may therefore detect the new network device in its area. As such, each new network device may connect (e.g. via its setup access point) to an existing network device on its own.” … FIG. 9 and Col. 25, lines 18-27; “FIG. 9 also illustrates an access device 108 in communication with network device 304. After network device 304 searches for, finds, and connects to new network devices 608, 610 and 612 (e.g. via their setup access points), new network devices 608, 610 and 612 may transmit identification information (and possibly other information) to network device 304.”); and 
[a controller module located remotely from the LAN, and in communication with the LAN by way of the Internet, the controller module configured to: 
receive identifying data of the first appliance and user data via a mobile device];
[verify the second appliance is associated with the user data and in communication with the LAN by way of authorization data];
[verify the second appliance is within signal range of the first appliance]; 
instruct the second appliance, by way of the Internet and the LAN, to communicate directly with the first appliance and to transmit the authorization data from the second appliance to the first appliance (Kim, Cols. 38 – 39, lines 63 – 8; “The access device may transmit such a response/input to a gateway on the network or to an existing network device on the network. The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices).”); and 
generate a confirmation message that the first appliance is authorized to communicate with the LAN (Kim, Col. 26, line 25-30; “Upon selecting one or more new network devices 608, 610 and 612 to authenticate, access device 108 may transmit one or more communications or responses to the queries/requests from network device 304 indicating which of new network devices 608, 610 and 612 have been authenticated to join the network.”), and [transmitting the confirmation message to the mobile device].
Kim does not expressly teach:
a controller module located remotely from the LAN, and in communication with the LAN by way of the Internet, the controller module configured to: receive identifying data of the first appliance and user data via a mobile device;
verify the second appliance is associated with the user data and authorize the second appliance authorized to communicate with the LAN by way of authorization data;
verify the second appliance is within signal range of the first appliance
… transmitting the confirmation message to the mobile device.
However, Shen teaches:
verify the second appliance is associated with the user data and authorize the second appliance authorized to communicate with the LAN by way of authorization data (Shen, Parag. [0019]; “In step S102, the communication circuit 201 may receive an association request for associating the second device 32 with the same user account of the user. Meanwhile, the server 2 knows that both the first device 31 and the second device 32 are associated with the same user account. For example, a judgment is performed by a microprocessor of the communication circuit 201, so as to decide that the first device 31 and the second device 32 should be paired together automatically, in order to operate collaboratively.” … Parag. [0028]; “the first device 31 and the second device 32 can communicate with each other through a local network (such as ZigBee , Z-Wave, Wi-Fi, Bluetooth, or DECT ULE network) instead of the Internet. Thus, the first device 31 and the second device 32 can operate collaboratively without going through the Internet or the cloud.”);
verify the second appliance is within signal range of the first appliance (Shen, Parag. [0028]; “the first device 31 and the second device 32 can communicate with each other through a local network (such as ZigBee , Z-Wave, Wi-Fi, Bluetooth, or DECT ULE network) instead of the Internet. Thus, the first device 31 and the second device 32 can operate collaboratively without going through the Internet or the cloud.”);
Kim and Shen are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shen’s system with Kim’s system, with a motivation to provide an automatic pairing method and a server for collaborating multiple devices through the automatic pairing method performed by the server, including a user account associated with the first device and associating the second device with the user account (Shen, Parag. [0004-0005]).
The combination of Kim and Shen does not expressly teach:
a controller module located remotely from the LAN, and in communication with the LAN by way of the Internet, the controller module configured to: receive identifying data of the first appliance and user data via a mobile device,
… transmitting the confirmation message to the mobile device.
However, Kirkby teaches:
a controller module located remotely from the LAN, and in communication with the LAN by way of the Internet, the controller module configured (Kirkby, Col. 6, lines 48-54; “the smart home environment 100 includes a plurality of devices, including intelligent, multi-sensing, network-connected devices, that integrate seamlessly with each other in a smart home network (e. g., 202 FIG. 2) and/or with a central server or a cloud computing system to provide a variety of useful smart home functions.” … Col 10, lines 48-52; “Each of the intelligent, network-connected devices 102, 104, 106, 108, 110, 112, 114, 116, and 118 from FIG. 1 (identified simply as “devices” in FIGS. 2 - 4  may communicate with the remote servers or cloud computing system 164.”) to: receive identifying data of the first appliance and user data via a mobile device (Kirby, Col. 17, lines 6-22; “The electronic device 602 is placed in proximity to a client device 604 (e. g., in the same physical area that could be covered by a short range wireless network). The electronic device 602 proactively broadcasts advertising packets each at least including a device identifier uniquely associated with the electronic device 602 (e. g., a media access control MAC) address) (610). At the client device 604, a user has logged onto a user account that is created on a client-side application associated with the electronic device 602. The client device receives the advertising packets, and sends a link approval request to the server system 606 (612). The link approval request includes the advertising packets. In some implementations, the link approval request further includes one or more of other information items (e. g., information concerning the user account, an encryption type and an internet protocol (IP) address of the client device) (614).” Examiner submits that the client device 604 correspond to the claimed mobile device, see Fig. 5 and 6A);
… transmitting the confirmation message to the mobile device (Kirkby, Col. 22, lines 38-44; “As shown in FIG. 8G, in some implementations, a provisioning interface 870 is displayed at client device to notify the user that the electronic device 602 has been successfully connected to the server system 606 via a secure network. In some implementations, the preferred secure network is a secure wireless network.”).
Kim, Shen and Kirkby are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kirkby’s system with Kim-Shen system, with a motivation to provide methods and systems for provisioning an electronic device by associating a user account with the electronic device and establishing a secure network connection for the electronic device (Kirkby, Col. 1, lines 31-35).

As per Claim 16, the combination of Kim, Shen and Kirkby teaches the communication system of claim 15. Kim teaches the communication system further comprising a wireless gateway (Kim, Col. 4, lines 59-67; “A network may include one or more gateways that allow client devices (e.g., network devices, access devices, or the like) to access the network by providing wired connections and/or wireless connections using radio frequency channels in one or more frequency bands. The one or more gateways may also provide the client devices with access to one or more external networks, such as a cloud network, the Internet, and/or other wide area networks.”), and wherein the LAN is a wireless local area network (WLAN) (Kim, Col 8, lines 57 – 59; “The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network.”).

As per Claim 17, the combination of Kim, Shen and Kirkby teaches the communication system of claim 16. Kim further teaches wherein the authorization data includes at least a wireless network name of the WLAN (Kim, Col. 6, lines 18-21; “The credentials may include a service set identification (SSID) of the home local area network, a media access control (MAC) address of the gateway, and/or the like.”).

As per Claim 18, the combination of Kim, Shen and Kirkby teaches the communication system of claim 13. Kim further teaches wherein, upon receiving the authorization data from the second appliance, the communications module is configured to automatically communicate with the LAN using the authorization data (Kim, Cols. 38-39, lines 63-8; “The access device may transmit such a response/input to a gateway on the network or to an existing network device on the network. The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices)”. Fig. 24 and Col. 43, lines 57-61; “The CPU/Radio 2418 may further perform all communications functions in order to allow the network device 2200 to communicate with other network devices, one or more gateways, a cloud network, and/or one or more access devices.”).

As per Claim 19, the combination of Kim, Shen and Kirkby teaches: the communication system of claim 18. Kim further teaches wherein the communications module, upon communicating with the LAN using the authorization data, further communicates with the controller module by way of the Internet (Kim, Col. 32, lines 50-56; “an access device may receive signals/communications from each network device when it performs a function. For example, the access device may receive a notification any time the switch is flipped/switched and/or any time any of the network devices are activated or turned on/off (e.g. light turns on/off).… Col. 32, lines 60-64; “An access device may also sense/analyze other similar behaviors of other network devices without the use of a switch that controls both network devices and therefore causes the network devices to turn on/off at the same time on a regular basis”... Col. 40, lines 20-31; various communications may be transmitted and received between the access device and storage and any other device (e.g. cloud network) that may be controlling/performing any automatic grouping function. For example, if a different device (other than the access device) is performing the automatic grouping function, the access device may send a request to that device to perform automatic grouping based on the network devices that are existing on the network and any new network devices that have recently joined the network, along with any information collected about the functions/capabilities of the network devices”. Fig. 24 and Col. 43, lines 57-61; “The CPU/Radio 2418 may further perform all communications functions in order to allow the network device 2200 to communicate with other network devices, one or more gateways, a cloud network, and/or one or more access devices.”).

As per Claim 20, the combination of Kim, Shen and Kirkby teaches: the communication system of claim 13. Kim further teaches: wherein the controller module is further configured to instruct the second appliance to communicate directly with the first appliance by instructing the second appliance to wirelessly pair with the first appliance based on the identifying data (Kim, Col. 38, lines 63 to Col. 39, line 8; “The access device may transmit such a response/input to a gateway on the network or to an existing network device on the network. The gateway or network device may then use the query answers to decide whether or not to authenticate the new network device(s), send the new network device(s) network information such as the network’s credentials, allow the new network device(s) to join the network, etc. Alternatively, the access device may use the query answers to make such a decision, and then transmit a communication to the gateway or existing network device indicating the decision (e.g. if the user answered “yes” to a query, a communication including a command to send the network credentials to the new network devices).” (Examiner submits that the communication to the existing network device including the command (i.e., set of instructions), which must include the identifying data of the first appliance (i.e., a new network device) in order to allow the existing network device to send the network credential to the new network device for joining the network and communicating with other devices.). 

As per Claim 21, the combination of Kim, Shen and Kirkby teaches the method of claim 1. Shen teaches wherein the first appliance and the second appliance are positioned within signal range of the LAN (Shen, Parag. [0028]; “the first device 31 and the second device 32 can communicate with each other through a local network (such as ZigBee , Z-Wave, Wi-Fi, Bluetooth, or DECT ULE network) instead of the Internet. Thus, the first device 31 and the second device 32 can operate collaboratively without going through the Internet or the cloud.”) the controller module is included in a remote system not within the LAN (Shen, Parag. [0028]; “The server 2 can be realized by a cloud server, which can be connected to the first device 31 and the second device 32 through the Internet. Let the server 2 be exemplified by a cloud server.”).

Claims 3, 5, 7-9, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,451,462) hereinafter Kim in view of Shen (US 2018/0132290) and further in view of Kirkby et al. (US 10,262,210) hereinafter Kirkby as applied to claim 1, and further in view of Logue et al. (US 2015/0097689) hereinafter Logue.
As per Claim 3, the combination of Kim, Shen and Kirkby teaches the method of claim 2. 
However, the combination of Kim, Shen and Kirkby does not expressly teach:
wherein the user is associated with the user data.
But, Logue teach: 
wherein the user is associated with the user data (Logue, Parag. [0097]; “The configuration information may also include a user account identifier, which can uniquely and/or globally identify the user's account on the cloud server 164.”).
Kim, Shen, Kirkby and Logue are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Logue’s system with Kim-Shen-Kirkby system, with a motivation to provide methods and systems for facilitating the provisioning, set-up, configuration, control, and/or management of intelligent, network- connected, multi-sensing units or Smart hazard detectors/devices (Logue, Parag. [0003]).

As per Claim 5, the combination of Kim, Shen and Kirkby teaches the method of claim 1. 
However, the combination of Kim, Shen and Kirkby does not expressly teach:
wherein the identifying data is generated by way of scanning an optical code at the first appliance by a camera associated with the mobile device.
But, Logue teach:
wherein the identifying data is generated by way of scanning an optical code at the first appliance by a camera associated with the mobile device (Logue, Parag. [0194]; “As with the first device code 1116, the second device code 1120 can be printed on a label on the back of the second hazard detector 1002 and/or encoded in a QR code, barcode, etc., that can be optically or electronically read by the mobile computing device 816.”).
Kim, Shen, Kirkby and Logue are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Logue’s system with Kim-Shen-Kirkby system, with a motivation to provide methods and systems for facilitating the provisioning, set-up, configuration, control, and/or management of intelligent, network- connected, multi-sensing units or Smart hazard detectors/devices (Logue, Parag. [0003]).

As per Claim 7, the combination of Kim, Shen and Kirkby teaches the method of claim 1. 
However, the combination of Kim, Shen and Kirkby does not expressly teach:
wherein verifying the user data further comprises determining a set of second appliances associated with the user data.
But, Logue teach:
wherein verifying the user data further comprises determining a set of second appliances associated with the user data (Logue, Parag. [0098]; “The configuration information may also include an account pairing token that can be used to pair the first hazard detector 400 with the user account… Parag. [0112]; “The account pairing can also be achieved by associating the hazard detector with an account identifier for the user account, such as a unique account ID… Parag. [0181]; In some situations, a user may wish to add more than one hazard detector to a smart home environment to create a mesh network, as referred to above. In some embodiments, methods 700, 730 and 760 may be repeated for additional hazard detectors in order to pair them with the online management account.”).
Kim, Shen, Kirkby and Logue are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Logue’s system with Kim-Shen-Kirkby system, with a motivation to provide methods and systems for facilitating the provisioning, set-up, configuration, control, and/or management of intelligent, network- connected, multi-sensing units or Smart hazard detectors/devices (Logue, Parag. [0003]).

As per Claim 8, the combination of Kim, Shen, Kirkby and Logue teaches the method of claim 7. Kim further teaches wherein generating a set of instructions further comprises generating a set of range instructions adapted to instruct the set of second appliances to determine if at least a subset of second appliances are within signal range of the first appliance (Kim, Col. 23, lines 26 – 31; “The local area network 600 includes network devices 302, 304 and 306. However, network 600 may include more or less network devices at any given time. Also included in FIG. 6 is new network devices 608, 610 and 612.” … Col. 23, lines 36 – 38; “setup access points 609, 611 and 613, allows wireless devices to connect to a network using WiFi, Zigbee, near field communication, or other standards.”), wherein the determining is based at least on the identifying data (Kim, Col. 24, lines 43 – 46; “In some cases, the identification information may include a name of the network device or other information identifying the network device.”).

As per Claim 9, the combination of Kim, Shen, Kirkby and Logue teaches the method of claim 8. Kim teaches the method further comprising, upon determining that at least the subset of second appliances are within signal range of the first appliance, selecting one of the subset of second appliances and generating the set of instructions adapted to instruct the selected one of the subset of second appliances to communicate directly with the first appliance and to transmit the authorization data from the second appliance to the first appliance (Kim, Col. 24, lines 8 – 13; “…a device that is already on the network, such as one or more of network device 302, network device 304, and network device 306, may receive the notifications/beacons from the new network devices 608, 610 and 612, including requests from the new network devices 608, 610 and 612 to join the network… lines 16 – 25; “For example, one or more of network devices 302, 304 and 306 may generate a communication connection/path with one or more of new network devices 608, 610 and 612. Furthermore, before allowing new network devices 608, 610 and 612 to communicate with gateway 110 and/or network devices already on the network, the network or a device on the network may authenticate new network devices 608, 610 and 612 to confirm that the new network devices are allowed/desired to join the network.”).

As per Claim 11, the combination of Kim, Shen and Kirkby teaches: the method of claim 10, Kim teach [wherein generating the set of instructions further comprises generating a set of instructions adapted to instruct the second appliance to wirelessly pair with the first appliance], to transmit the authorization data from the second appliance to the first appliance by way of the wireless pairing (Kim, Col. 21, lines 25 – 28; “a network device may send its unique security key, which it may have stored along with its network ID after being registered on the network, to a network device to which it wants to subscribe.”), and 
[to disconnect the second appliance from the wireless pairing with the first appliance, and to reconnect the second appliance with the LAN].
However, the combination of Kim, Shen and Kirkby does not expressly teach:
wherein generating the set of instructions further comprises generating a set of instructions adapted to instruct the second appliance to wirelessly pair with the first appliance,
to disconnect the second appliance from the wireless pairing with the first appliance, and to reconnect the second appliance with the LAN.
But, Logue teach:
wherein generating the set of instructions further comprises generating a set of instructions adapted to instruct the second appliance to wirelessly pair with the first appliance (Logue, Parag. [0182]; “At step 910, instructions are transmitted that cause the first hazard detector to establish wireless communication between the first hazard detector and a second hazard detector… Using a wireless protocol such as Wi-Fi, the app may then transmit instructions via a server, e.g., cloud server 164 (shown in FIG. 1) … Parag. [0184]; “Thus, the first hazard detector may join the second hazard detector's network and vice versa.”),
to disconnect the second appliance from the wireless pairing with the first appliance, and to reconnect the second appliance with the LAN (Logue, Parag. [0184]; “When one hazard detector discovers another hazard detector's local device network, it may terminate its joining network and connect to the network provided by the other hazard detector.”).
Kim, Shen, Kirkby and Logue are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Logue’s system with Kim-Shen-Kirkby system, with a motivation to provide methods and systems for facilitating the provisioning, set-up, configuration, control, and/or management of intelligent, network- connected, multi-sensing units or Smart hazard detectors/devices (Logue, Parag. [0003]).

As per Claim 22, the combination of Kim, Shen and Kirkby teaches the method of claim 21. Kirkby teaches [wherein the verifying of the second appliance is associated with the user data] 
further comprising the controller module or the remote system communicating with an additional computer system or server (Kirkby, Col. 8, lines 53-64; “Through the one or more networks 162, the smart devices may communicate with a smart home provider server system 164 (also called a central server system and/or a cloud-computing system herein). In some implementations, the smart home provider server system 164 may include multiple server systems each dedicated to data processing associated with a respective subset of the smart devices (e. g., a video server system may be dedicated to data processing associated with camera(s) 118). The smart home provider server system 164 may be associated with a manufacturer, support entity, or service provider associated with the smart device.”).
However, the combination of Kim, Shen and Kirkby does not expressly teach:
wherein the verifying of the second appliance is associated with the user data,
But, Logue teach:
wherein the verifying of the second appliance is associated with the user data (Logue, Parag. [0098]; “The configuration information may also include an account pairing token that can be used to pair the first hazard detector 400 with the user account… Parag. [0112]; “The account pairing can also be achieved by associating the hazard detector with an account identifier for the user account, such as a unique account ID… Parag. [0168]; The cloud server 164 can then verify that the account pairing token matches the token sent earlier to the mobile computing device 816 and pair the first hazard detector 400 with the user account specified by the account ID”. Examiner submits Logue’s first hazard detector represents the claimed second appliance.)
Kim, Shen, Kirkby and Logue are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for authorizing an appliance and/or device for connecting to wireless or wired local area network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Logue’s system with Kim-Shen-Kirkby system, with a motivation to provide methods and systems for facilitating the provisioning, set-up, configuration, control, and/or management of intelligent, network- connected, multi-sensing units or smart hazard detectors/devices (Logue, Parag. [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang et al. (US 9,930,612) relates to a smart home accessing a main server providing a service, by using a local network is provided. The smart home includes: at least one first electronic device accessing an access point connected to the main server and having preset AP information and preset authentication information.
Lancioni et al. (US 2016/0321447) relates to an electronic device that can be configured to receive registration data for a local network device, receive registration data for an electronic device, receive a request to pair the local network device and the electronic device, where the request to pair the devices includes a pairing code, and allow the pairing if the registration data for the local network device, the registration data for the electronic device, and the pairing code satisfies predetermined conditions.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.C./Examiner, Art Unit 2498     

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498